
	

113 S792 IS: Explosive Materials Background Check Act
U.S. Senate
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 792
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2013
			Mr. Reid (for
			 Mr. Lautenberg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To strengthen the enforcement of background checks with
		  respect to the use of explosive materials.
	
	
		1.Short titleThis Act may be cited as the
			 Explosive Materials Background Check
			 Act.
		2.Explosive
			 materials background checks
			(a)Amendments to
			 title 18Chapter 40 of title
			 18, United States Code, is amended—
				(1)in section
			 841—
					(A)in subsection
			 (d), by inserting smokeless powder and black powder substitutes,
			 after black powder,; and
					(B)in subsection
			 (h), by striking the business of;
					(2)in section
			 842—
					(A)in subsection
			 (d)—
						(i)in
			 paragraph (9), by striking the period and inserting a semicolon; and
						(ii)inserting at the
			 end the following:
							
								(10)is subject to a
				court order that restrains such person from harassing, stalking, or threatening
				an intimate partner of such person or child of such intimate partner or person,
				or engaging in other conduct that would place an intimate partner in reasonable
				fear of bodily injury to the partner or child, except that this paragraph shall
				only apply to a court order that—
									(A)was issued after
				a hearing of which such person received actual notice, and at which such person
				had the opportunity to participate; and
									(B)(i)includes a finding that
				such person represents a credible threat to the physical safety of such
				intimate partner or child; or
										(ii)by its terms explicitly prohibits
				the use, attempted use, or threatened use of physical force against such
				intimate partner or child that would reasonably be expected to cause bodily
				injury;
										(11)has been
				convicted in any court of a misdemeanor crime of domestic violence; or
								(12)has received
				actual notice of the Attorney General's determination made pursuant to
				subsection (d)(1)(B) or (j) of section 843 of this
				title.
								;
				and
						(B)in subsection
			 (i)—
						(i)in
			 paragraph (7), by inserting a semicolon after person;
						(ii)inserting at the
			 end the following:
							
								(8)is subject to a
				court order that restrains such person from harassing, stalking, or threatening
				an intimate partner of such person or child of such intimate partner or person,
				or engaging in other conduct that would place an intimate partner in reasonable
				fear of bodily injury to the partner or child, except that this paragraph shall
				only apply to a court order that—
									(A)was issued after
				a hearing of which such person received actual notice, and at which such person
				had the opportunity to participate; and
									(B)(i)includes a finding that
				such person represents a credible threat to the physical safety of such
				intimate partner or child; or
										(ii)by its terms explicitly prohibits
				the use, attempted use, or threatened use of physical force against such
				intimate partner or child that would reasonably be expected to cause bodily
				injury;
										(9)has been
				convicted in any court of a misdemeanor crime of domestic violence; or
								(10)has received
				actual notice of the Attorney General's determination made pursuant to
				subsection (d)(1)(B) or (j) of section 843 of this
				title.
								;
				
						(3)in section
			 843—
					(A)in subsection
			 (b)—
						(i)by
			 striking Upon and inserting Except as provided in
			 subsection (j), upon;
						(ii)in
			 paragraph (6), by striking and after the semicolon;
						(iii)in paragraph
			 (7), by striking the period and inserting ; and; and
						(iv)by
			 inserting at the end the following:
							
								(8)in the case of a
				limited permit holder, the applicant certifies the permit will only be used to
				purchase black powder, black powder substitute, and smokeless powder in which
				case the limitation in paragraph (7) shall not
				apply.
								;
				
						(B)in subsection
			 (d)—
						(i)by
			 inserting (1) after (d);
						(ii)by
			 striking if in the opinion and inserting the following:
			 “if—
						“(A)in the opinion”;
			 and
						(iii)by striking
			 . The Secretary's action and inserting the following: “;
			 or
							
								(B)the Attorney
				General determines that the licensee or holder (or any responsible person or
				employee possessor thereof) is known (or appropriately suspected) to be or have
				been engaged in conduct constituting, in preparation for, in aid of, or related
				to terrorism, or providing material support or resources for terrorism, and
				that the Attorney General has a reasonable belief that the person may use
				explosives in connection with terrorism.
								(2)The Attorney
				General's action
								;
				and
						(C)in subsection
			 (e)—
						(i)in
			 paragraph (1), by inserting after the first sentence the following:
			 However, if the denial or revocation is based upon an Attorney General
			 determination under subsection (j) or (d)(1)(B), any information which the
			 Attorney General relied on for this determination may be withheld from the
			 petitioner if the Attorney General determines that disclosure of the
			 information would likely compromise national security.; and
						(ii)in
			 paragraph (2), by adding at the end the following: In responding to any
			 petition for review of a denial or revocation based upon an Attorney General
			 determination under subsection (j) or (d)(1)(B), the United States may submit,
			 and the court may rely upon, summaries or redacted versions of documents
			 containing information the disclosure of which the Attorney General has
			 determined would likely compromise national security.;
						(D)in subsection
			 (h)(2)—
						(i)in
			 subparagraph (A), by inserting or in subsection (j) of this section (on
			 grounds of terrorism) after section 842(i); and
						(ii)in
			 subparagraph (B)—
							(I)in the matter
			 preceding clause (i), by inserting or in subsection (j) of this
			 section, after section 842(i),; and
							(II)in clause (ii),
			 by inserting , except that any information that the Attorney General
			 relied on for a determination pursuant to subsection (j) may be withheld if the
			 Attorney General concludes that disclosure of the information would likely
			 compromise national security after determination ;
			 and
							(E)by inserting at
			 the end the following:
						
							(j)Attorney
				General discretionary denial of Federal explosives licenses and
				permitsThe Attorney General may deny the issuance of a permit or
				license to an applicant if the Attorney General determines that the applicant
				or a responsible person or employee possessor thereof is known (or
				appropriately suspected) to be or have been engaged in conduct constituting, in
				preparation of, in aid of, or related to terrorism, or providing material
				support or resources for terrorism, and the Attorney General has a reasonable
				belief that the person may use explosives in connection with
				terrorism.
							;
				and
					(4)in section
			 845(a)—
					(A)in paragraph (4),
			 by inserting after and components thereof the following:
			 , except for smokeless powder and black powder substitutes;
			 and
					(B)in paragraph (5),
			 by striking black powder in quantities not to exceed fifty
			 pounds,.
					(b)Guidelines
				(1)In
			 generalThe Attorney General shall issue guidelines describing
			 the circumstances under which the Attorney General will exercise the authority
			 and make determinations under subsections (d)(1)(B) and (j) of section 843 of
			 title 18, United States Code, as amended by this Act.
				(2)ContentsThe
			 guidelines issued under paragraph (1) shall—
					(A)provide
			 accountability and a basis for monitoring to ensure that the intended goals
			 for, and expected results of, the grant of authority under subsections
			 (d)(1)(B) and (j) of section 843 of title 18, United States Code, as amended by
			 this Act, are being achieved; and
					(B)ensure that
			 terrorist watch list records are used in a manner that safeguards privacy and
			 civil liberties protections, in accordance with requirements outlines in
			 Homeland Security Presidential Directive 11 (dated August 27, 2004).
					
